FILE COPY




                                   No. 07-14-00077-CV


SAR Western Center Plaza, L.P.               §      From the County Court at Law No. 1
 Appellant                                            of Tarrant County
                                             §
v.                                                  May 26, 2015
                                             §
Le Frisbie, LLC, Jennifer Frisbie, and              Opinion by Chief Justice Quinn
Diep Le                                      §
 Appellees
                                    J U D G M E N T

       Pursuant to the opinion of the Court dated May 26, 2015, it is ordered, adjudged

and decreed that the portion of the judgment of the trial court denying recovery against

Diep Le and Jennifer Frisbie is reversed and that the judgment is modified to reflect that

SAR Western Center Plaza, L.P. have and recover against Diep Le, Jennifer Frisbie,

and LeFrisbie, LLC, jointly and severally, all damages and sums previously awarded

SAR Western Center Plaza, L.P. solely against LeFrisbie, LLC. In all other things, the

judgment of the trial court is affirmed, as modified.

       It is further ordered that appellees, Diep Le and Jennifer Frisbie, pay all costs in

this behalf expended for which let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo